925 F.2d 487
288 U.S.App.D.C. 256
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.BENTON MORTGAGE COMPANY, et al., Appellants,v.The UNITED STATES DEPARTMENT OF HOUSING AND URBANDEVELOPMENT, et al., Appellees.
No. 90-5296.
United States Court of Appeals, District of Columbia Circuit.
Jan. 3, 1991.

Before SILBERMAN, STEPHEN F. WILLIAMS and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of Appellants' unopposed motion for voluntary dismissal, it is


2
ORDERED, by the Court, that the aforesaid motion is granted and the above captioned case is hereby dismissed.


3
The Clerk is directed to send a certified copy of this order to Appellees in lieu of formal mandate.